t c memo united_states tax_court fred deutsch petitioner v commissioner of internal revenue respondent docket no filed date ira b stechel and john t morin for petitioner shawna a early for respondent memorandum findings_of_fact and opinion goeke judge respondent determined a dollar_figure deficiency and a dollar_figure accuracy-related_penalty under sec_6662 a for petitioner’s taxable 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure year part of the determined deficiency stems from respondent’s disallowance of several deductions petitioner claimed on his schedule c profit or loss from business petitioner adduced no evidence or relevant testimony concerning the deductions at trial and later conceded the attendant determinations in his posttrial brief there remain two issues for decision whether petitioner is entitled to a dollar_figure net_operating_loss nol deduction for the taxable_year at issue we hold that he was not so entitled and whether respondent appropriately determined a dollar_figure sec_6662 penalty against petitioner we hold that his determination was appropriate findings_of_fact at the time of petition to this court petitioner’s mailing address was in new york beginning in the mid-1970s petitioner became engaged in real_estate development and management primarily in the new york metropolitan area petitioner participated in real_estate activities through various corporations and 2respondent also adjusted petitioner’s schedule c income by dollar_figure petitioner did not specifically address this adjustment at trial or on brief we deem the issue conceded limited_partnerships in the late 1980s petitioner’s business purportedly expanded to include real_estate lending petitioner states that several alleged loans extended in his individual capacity or through his wholly owned company fred deutsch co became unrecoverable at various nonspecified periods in the 1990s permitting him bad_debt deductions pursuant to sec_166 for his taxable_year petitioner alleges that he was entitled to an nol deduction for bad_debts arising from the following purportedly unrecoverable loans debtor aggregate amount lafayette associates lp dollar_figure lafayette associates lp big_number broadway mercer reality inc big_number west 11th street corp big_number stephen corelli big_number east 98th street owners corp big_number ashburton five guys lafayette funding corp avram lebor big_number big_number big_number petitioner submits that mr corelli used the loan proceeds to acquire an interest in west 11th street corp 3petitioner submits that following defaults on various loans incurred in his real_estate activities creditors obtained personal deficiency judgments against him approximating dollar_figure million mr lebor allegedly used the loan proceeds to acquire an interest in a new jersey real_estate project petitioner purports to have held interests in all the aforementioned entities with the exception of lafayette funding corp which he states was owned by mr lebor a childhood friend and business partner petitioner also guaranteed loans extended by westinghouse credit corp westinghouse and continental realty inc continental to lafayette associates lp lafayette of dollar_figure and dollar_figure the loans were secured_by second and third mortgages on a property held by lafayette following a foreclosure instituted by the holder of the first mortgage lafayette defaulted on the second and third mortgages thereafter westinghouse and continental commenced an action on the second mortgage against petitioner 4petitioner’s relationship with lafayette funding corp remains unclear a affidavit of charles j angione then vice president of barclays bank of new york n a which was affixed to respondent’s revenue_agent report reflects mr angione’s belief that petitioner was the vice president of lafayette funding corp petitioner relied almost entirely on selective portions of the revenue_agent report at trial but was unable to produce any documentary_evidence or records from lafayette funding corp tending to rebut the statement in the affidavit or clarifying his relationship with the entity 5petitioner held a general_partner interest in lafayette associates lp resulting in a judgment of dollar_figure an action was also commenced against lafayette and petitioner on the third mortgage on date petitioner entered into a settlement agreement with continental and westinghouse as part of the settlement agreement both continental and westinghouse agreed subject_to various conditions to refrain from the active prosecution of any and all enforcement actions which may have been instituted by them and to refrain from instituting filing or pursuing any further enforcement actions against petitioner and lafayette and to release petitioner from any and all personal liability arising from the second and third mortgage petitioner filed individual tax returns for taxable years through reflecting negative adjusted_gross_income of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively petitioner did not file a return for taxable_year or he did however file a tax_return for taxable_year in date petitioner filed individual tax returns for taxable years 6subject to the satisfaction of certain preconditions the settlement agreement provided that continental and westinghouse would file stipulations in the appropriate courts vacating any judgments obtained against petitioner 7the parties did not introduce into evidence petitioner’s form_1040 u s individual_income_tax_return for taxable_year however they stipulated that petitioner filed that return through reflecting negative adjusted_gross_income of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively at some point following respondent’s special_agent anthony carcione was assigned to investigate petitioner’s taxable years and revenue_agent anthony campetella served as a cooperating agent in the matter petitioner was represented by criminal attorney benjamin brafman and tax attorney richard champion throughout the criminal investigation as part of his inquiry special_agent carcione reviewed bank records and corporate documents provided by petitioner’s attorneys for the purpose of determining petitioner’s earned_income derived from interests he held in various companies during the course of the investigation mr champion informed revenue_agent campetella that any potential nols would have been offset by forgiveness of indebtedness income from petitioner’s prior property foreclosures in date the u s attorney’s office for the southern district of new york filed a felony information in the u s district_court for the southern district of new york charging petitioner with violation of sec_7206 for willfully subscribing a false tax_return for taxable_year on date petitioner pleaded guilty to the offense as part of the criminal proceedings petitioner also agreed to his income_tax liabilities for taxable years and on date mr champion executed on petitioner’s behalf a form_4549 income_tax examination changes consenting to the assessment and collection of tax penalties and interest computed to date for and in the following amounts year tax penalty interest dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure following the conclusion of the criminal investigation special_agent carcione stated that he personally returned petitioner’s documents to mr brafman or mr champion at some point in or on date petitioner filed a form 1040x amended u s individual_income_tax_return for his taxable_year claiming an nol carryforward of dollar_figure respondent treated the submitted return as a claim_for_refund revenue_agent campetella was thereafter assigned to review petitioner’s claim as part of his examination of the nol claim revenue_agent campetella requested documentation of the final dispositions of foreclosed property and copies of the documents evidencing the purported loans which resulted in the claimed losses revenue_agent campetella also met with petitioner’s accountant jim ashe in his office on three separate occasions to review six boxes of petitioner’s records during his investigation revenue_agent campetella made copies of relevant documents however he did not take possession of the original documents at any point at the conclusion of his review revenue_agent campetella determined that petitioner had failed to substantiate his nol claim petitioner never formally contested revenue_agent campetella’s determination in a civil refund_suit see generally sec_6532 sec_7422 i burden_of_proof opinion taxpayers are required to maintain adequate_records substantiating claimed loss deductions and generally bear the burden of proving that they are entitled to claimed losses sec_6001 rule a 290_us_111 8additionally a taxpayer claiming an nol deduction for a taxable_year must file with the tax_return for that year a concise statement setting forth the amount of the nol deduction claimed and all material and pertinent facts including a detailed schedule showing the computation of the nol deduction see sec_1_172-1 income_tax regs taxpayers attempting to deduct nols bear in particular the burden of establishing both the existence of the nols and the amount of any nol that may be carried over to the subject years rule a 349_us_232 115_tc_605 25_tc_1100 rev’d and remanded on other grounds 259_f2d_300 5th cir such deductions are a matter of legislative grace not a matter of right 503_us_79 olympic radio television u s pincite 308_us_488 notwithstanding the general_rule if the taxpayer produces credible evidence9 with respect to any factual issue relevant to ascertaining his federal_income_tax liability the burden_of_proof shifts from the taxpayer to the commissioner as to that factual issue sec_7491 the shifting of the burden_of_proof however is conditioned upon the taxpayer first demonstrating that he met the requirements of sec_7491 including substantiating any item credible_evidence is evidence that after critical analysis would constitute a sufficient basis for deciding the issue in favor of the taxpayer if no contrary evidence were submitted 132_tc_105 aff’d 613_f3d_1360 11th cir as required by the code maintaining all records required by the code and cooperating with the commissioner’s reasonable requests for witnesses information documents meetings and interviews petitioner submits that he has satisfied all requirements to shift the burden_of_proof as to the propriety of his claimed nol deduction to respondent in particular petitioner refers the court to respondent’s revenue_agent report prepared by revenue_agent campetella at the conclusion of his examination of petitioner’s nol claim to demonstrate that credible transactional records were maintained and that he is entitled to an nol deduction as a matter of law alternatively he avers that but for respondent’s alleged failure to return business records that were submitted for purposes of respondent’s criminal investigation into petitioner’s taxable_year he would have been able to fully substantiate his nol with supporting primary documentationdollar_figure petitioner in essence asserts that respondent’s supposed error should not be used against him in this case 10rule a provides in part that the burden_of_proof shall be upon the petitioner except as otherwise provided by statute or determined by the court emphasis added petitioner appears to ask that the court shift the burden_of_proof in accordance with our discretionary power articulated in the rule we have not had the occasion to fully examine the contours of our discretion in this regard however we need not do so today as petitioner has failed to provide any credible reason to shift the burden in the present case we find petitioner’s arguments unavailing respondent’s findings reflected in his revenue_agent report suggest that petitioner at one point retained some records pertaining to his alleged real_estate lending business however petitioner failed to adduce those records at trial revenue_agent campetella credibly testified that he did not take into possession documents then stored in the office of petitioner’s accountant during the course of his review petitioner has offered no plausible explanation as to why such documents were not introduced into evidence in the present proceedings nonetheless we believe that even if the documents examined by revenue_agent campetella and listed on the revenue_agent report were before the court they would be insufficient to substantiate petitioner’s claims the revenue_agent report indicates that revenue_agent campetella was not provided books_or_records from the various entities to which the loans were allegedly extended further he received no relevant bank statements canceled checks or final accountings of foreclosed properties or any copies of operative legal documents from petitionerdollar_figure indeed it appears that the sections of the revenue_agent report 11a handwritten note subscribed by mr lebor appears to memorialize the dollar_figure million loan nonetheless as described infra petitioner provided no credible_evidence that the loan ever became unrecoverable a necessary predicate to validly claim a bad_debt deduction see sec_166 upon which petitioner relies to substantiate his nol were derived primarily from workpapers provided by petitioner’s accountant and an affidavit of petitionerdollar_figure without the critical supporting documents needed to assess the validity of petitioner’s claims we cannot find that petitioner has satisfied the conditions of sec_7491 petitioner’s alternative argument that the burden_of_proof should be shifted due to respondent’s failure to return documents petitioner originally provided to special_agent carcione has no merit logically for petitioner to even proceed with this novel argument it was incumbent upon him to at minimum establish the chain of custody of the supposed evidence to demonstrate that the pertinent documents were never returned at trial petitioner merely testified that he sent the documents to his criminal attorneys who thereafter delivered the documents to respondent petitioner did not call mr brafman or mr champion at trial to verify this assertion special_agent carcione however testified that he returned petitioner’s documents to petitioner’s attorneys several months after the 12petitioner’s testimony which he believes bolsters the credibility of certain sections of the revenue_agent report is self-serving and does not meaningfully inform the court as to any disputed issues this court routinely rejects such testimony 112_tc_183 87_tc_74 crispin v commissioner tcmemo_2012_70 tax ct memo lexis at conclusion of the criminal case in or while special_agent carcione was unable to specify whether he gave the documents to mr brafman or mr champion he convincingly recalled that he personally returned those documents to one of their offices this was the only credible testimony offered at trial concerning the present location of the documents furthermore the following colloquy between petitioner and the court represents the extent of petitioner’s vague pretrial efforts to determine the location of the documents the court mr deutsch in connection with this matter the case that we have today did you or your counsel make any effort to obtain any of your prior records from your former counsel the witness no we asked the government to return to us all the documents that we had we even asked respondent’s counsel to search her records to return to us all the documents - - the court well that’s not my question did you ask your former counsel for the records that you had given to your former counsel the witness yes i did the court what did you obtain the witness he said he gave them over to the government and he didn’t have copies and he - - the court so he wasn’t able - - the witness he wasn’t able to give them to me petitioner never filed a motion to compel respondent to produce the records he allegedly possessed nor made any effort to inform the court that all reasonable attempts to locate the relevant documents were exhausted instead petitioner demonstrated that he was content to proceed in this case with an indeterminate record however we find this clearly insufficient to shift the burden_of_proof the burden remains with petitioner ii nol and bad_debt deductions sec_172 allows an nol for the aggregate of nol carrybacks and carryovers to the taxable_year generally an nol is the excess of allowable deductions over gross_income for a given tax_year sec_172 the amount of the nol deduction in a taxable_year equals the sum of the nol carryovers plus nol carrybacks to that year see sec_172 to carry forward or carry back nols the taxpayer must prove the amount of the nol carryforward or carryback and that his gross_income in other years did not offset that loss sec_172 jones v commissioner t c at dollar_figure absent an election to the contrary an nol for a taxable_year must first be carried back years and then may be carried forward up to years see sec_172 dollar_figure petitioner avers that the nol at issue is derived from a series of bad_debt deductions which arose at various points in the 1990s sec_166 allows a deduction against ordinary_income for debt which becomes worthless within the taxable_year the deduction is limited to the taxpayer’s adjusted_basis in the 13we have jurisdiction to consider such facts related to years not in issue as may be necessary for redetermination of the tax_liability for any period before the court see sec_6214 95_tc_257 14in sec_172 was amended to generally require a 2-year carryback and a 20-year carryover for nols for taxable years beginning after date see taxpayer_relief_act_of_1997 pub_l_no sec_1082 sec_111 stat pincite however nols and the carryback and carryforward thereof are determined pursuant to the law applicable to the year in which the losses occurred without regard to the law applicable to other years to which losses are carried back or forward 338_us_442 sec_1_172-1 and income_tax regs notwithstanding the fact that petitioner’s operative tax forms evince that he recognized adjusted_gross_income for taxable years and and apparently for respondent declined to argue that any nols would be consumed in those years we deem the issue conceded and need not address it further 15for individual taxpayers sec_166 and therefore sec_166 does not apply to nonbusiness_debt sec_166 thus individual taxpayers’ nonbusiness debts are not deductible against ordinary_income under sec_166 continued loan sec_166 the adjusted_basis of a note equals the face_amount of the debt minus any principal paid back by the debtor see sec_1_166-1 sec_1_1011-1 income_tax regs see also chamberlin v commissioner tcmemo_2000_50 aff’d 14_fedappx_69 2d cir a taxpayer must generally show that identifiable events occurred to render the debt worthless during the year in which the taxpayer claimed the deduction am offshore inc v commissioner 97_tc_579 some objective factors include declines in the value of property securing the debt the debtor’s earning capacity events of default the obligor’s refusal to pay actions the obligee took to pursue collection subsequent dealings between the obligee and obligor and the debtor’s lack of assets id pincite no single factor is conclusive id legal action however is not required to enforce payment where the surrounding facts and circumstances indicate that in all continued when they become worthless instead sec_166 treats an individual’s worthless nonbusiness debts as short-term_capital_losses in his posttrial brief respondent does not substantively address this point relying instead upon his substantiation argument nonetheless it is worth noting that with the exception of a note from mr corelli for dollar_figure and a handwritten note from mr lebor for dollar_figure million the record is bereft of primary evidence tending to support petitioner’s contention that he was engaged in the real_estate lending business probability the action would not result in an enforceable judgment in favor of the lender sec_1_166-2 income_tax regs petitioner has failed to establish a prima facie case proving his entitlement to a bad_debt deduction for any of his purported loans with the exception of notes from mr lebor and mr corelli the record contains no credible financial documents demonstrating that petitioner even extended loans to any of the relevant entities petitioner has further offered no canceled checks bank statements foreclosure documents personal or corporate records nor any probative documentary_evidence supporting his alleged adjusted bases in the loansdollar_figure indeed petitioner’s testimony conflicted at times with that of mr lebor’s concerning payments mr lebor made on his loans yet the most glaring deficiency in the record is petitioner’s failure to support the alleged worthlessness of the purported debts petitioner testified that he never pursued legal action against any of the purported borrowers to collect his 16petitioner submitted his tax returns for the relevant years however merely claiming a deduction on a return is not enough to substantiate the related loss 71_tc_633 see also 103_tc_428 7_tc_245 aff’d 175_f2d_500 2d cir taylor v commissioner tcmemo_2009_235 furthermore petitioner never had any corporate or partnership returns entered into the record debt as noted supra legal action is not a necessary predicate to determining a debt worthless however taxpayers must provide sufficient evidence to meet their burden to showing that a debt was worthless and not merely surmise that collection would be futile see 274_us_398 50_tc_813 a taxpayer’s subjective good_faith opinion that the debt is uncollectible standing alone is not sufficient to render it worthless aff’d per curiam a f t r 2d ria u s tax cas cch para 9th cir not including alleged loans to mr lebor and lafayette funding corp petitioner has not presented the court with any evidence besides his own testimony relating to the worthlessness of the relevant loansdollar_figure we find that petitioner’s unverified testimony does not support the worthlessness of such loans we are also unconvinced that petitioner has satisfied his burden of demonstrating the worthlessness of the loans to mr lebor and lafayette funding corp again petitioner provides no documentary_evidence purporting to show the 17respondent’s revenue_agent report indicates that several of the entities to which petitioner purportedly extended loans dissolved in the 1990s as noted supra the revenue_agent report was constructed primarily through taxpayer-supplied worksheets which are not before the court consequently the veracity of the statements in the report is suspect rendering the report of negligible factual value in the present case worthlessness of the loans however mr lebor testified that the loans were uncollectable at some unspecified point18 and that petitioner pursued no action against him or lafayette funding corp because he was very aware of my situation which was i was basically was totally unable to repay it mr lebor’s testimony is not persuasive that petitioner would forgo any civil remedy to recoup almost dollar_figure million strains credulity if anything mr lebor’s admission that he too did not possess any document evidencing the purported loans or payments therewith highlights the dubious nature of petitioner’s assertions and renders mr lebor’s testimony unreliable in sum we find that petitioner has failed to establish that he was entitled to an nol deduction for the year at issuedollar_figure 18mr lebor testified that he was unsure when lafayette funding corp went out of business but that it was sometime in the early to mid-nineties 19mr lebor admitted that he had no records evidencing any transfer from petitioner to himself or lafayette funding corp 20notwithstanding our finding petitioner suggests that he has proffered enough evidence to permit this court to approximate his allowable deductions while we may estimate the amount of allowable deductions where there is evidence that deductible expenses were incurred we must have some basis on which an estimate may be made 245_f2d_559 5th cir 39_f2d_540 2d cir 85_tc_731 without such a basis any allowance would amount to unguided largesse williams f 2d pincite petitioner did not credibly continued iii penalty the commissioner bears the burden of production on the applicability of an accuracy-related_penalty and must come forward with sufficient evidence indicating that it is proper to impose the penalty see sec_7491 see also 116_tc_438 respondent determined that petitioner is liable for an accuracy-related_penalty because of a substantial_understatement_of_income_tax or alternatively for negligence or disregard of rules or regulations see sec_6662 and b and we focus our inquiry on whether there was a substantial_understatement_of_income_tax for the year at issuedollar_figure continued establish that many of the supposed loans were extended his adjusted bases in such loans or that any of the loans ever became worthless accordingly we have no basis upon which to make an estimate and therefore decline to do so our finding further renders moot respondent’s assertion that any potential nols would have been offset by forgiveness of indebtedness income from petitioner’s prior property foreclosures as expressed by petitioner’s prior counsel mr champion nonetheless the lack of documentary_evidence adduced by petitioner concerning his own indebtedness and his failure to call mr champion to testify regarding his prior statement support an inference that such records and testimony would not support petitioner’s position see 6_tc_1158 aff’d 162_f2d_513 10th cir 21only one accuracy-related_penalty may be applied with respect to any continued a substantial_understatement_of_income_tax exists if the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 for the year at issue petitioner understated his tax_liability by dollar_figure an amount which is greater than both dollar_figure and of the amount required to be shown on his return dollar_figure accordingly respondent has satisfied his burden of production once the commissioner has satisfied his burden of production the taxpayer has the burden of persuading the court that the commissioner’s determination is incorrect see rule a higbee v commissioner t c pincite a taxpayer can meet this burden by proving that he or she acted with reasonable_cause and in good_faith sec_6664 see also viralam v commissioner 136_tc_151 reasonable_cause requires that the taxpayer have exercised ordinary business care and prudence as to the disputed item 115_tc_43 aff’d 299_f3d_221 3d cir a taxpayer may demonstrate reasonable_cause through good-faith reliance on continued given portion of an underpayment even if that portion is subject_to the penalty on more than one of the grounds set forth in sec_6662 sec_1_6662-2 income_tax regs the advice of an independent professional such as a tax adviser a lawyer or an accountant as to the item’s tax treatment boyle u s pincite 135_tc_199 sec_1_6664-4 income_tax regs to prevail in this effort the taxpayer must show that he selected a competent adviser with sufficient expertise to justify reliance supplied the adviser with necessary and accurate information and actually relied in good_faith on the adviser’s judgment neonatology assoc p a v commissioner tc pincite see sanford v commissioner tcmemo_2008_158 tax ct memo lexis at petitioner submits that he relied on his certified_public_accountant in deducting the nol at issue however at trial he offered no testimony or evidence concerning the expertise of his accountant the information he allegedly provided to his accountant or his actual reliance in good_faith on his accountant’s advice accordingly we find that petitioner has failed to satisfy his burden in this case iv conclusion we hold that petitioner is not entitled to a dollar_figure nol deduction for the taxable_year at issue we further hold that respondent appropriately determined a dollar_figure sec_6662 penalty against petitioner in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
